Case: 12-60106       Document: 00512137207         Page: 1     Date Filed: 02/06/2013



                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                UNITED STATES COURT OF APPEALS                                      FILED
                     FOR THE FIFTH CIRCUIT                                       February 6, 2013

                                                                                  Lyle W. Cayce
                                                                                       Clerk
                                       No. 12-60106


UNITED STATES OF AMERICA,

                                                   Plaintiff–Appellee,

v.

CAMERON ALLEN FAULKNER,

                                                   Defendant–Appellant.


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                            USDC No. 3:11-CR-00088


Before REAVLEY, PRADO, and ELROD, Circuit Judges.
PER CURIAM:*
       Cameron Allen Faulkner (“Faulkner”) appeals his conviction and
thirty-four month sentence for being a felon in possession of a firearm, in
violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2). We conclude that the evidence
was sufficient to support the jury’s verdict and, therefore, AFFIRM Faulkner’s
conviction and sentence.
                                              I.
       At approximately 11:30 p.m. on January 1, 2011, Faulkner was driving his


       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Rule
47.5.4.
    Case: 12-60106     Document: 00512137207      Page: 2   Date Filed: 02/06/2013

                                  No. 12-60106

car on Mississippi Highway 309 near its intersection with Highway 78, where
law enforcement had set up a safety checkpoint. Faulkner made a U-turn as he
approached the checkpoint and began traveling in the opposite direction. Officer
Walter Jones (“Officer Jones”) of the Byhalia Police Department observed
Faulkner’s attempt to avoid the checkpoint, and began to pursue Faulkner.
Faulkner did not pull over, and two other officers joined the pursuit.
      As the pursuit continued, Faulkner turned onto a residential, dead-end
street. Officer Jones saw Faulkner’s vehicle speed up and slow down several
times, before making another U-turn to avoid the dead-end.               Faulkner
eventually crashed and wrecked his car during the pursuit. He then exited and
ran from the vehicle. Soon after, officers found Faulkner hiding in a ditch and
arrested him.
      After midnight, officers returned to the scene to search for contraband that
Faulkner might have thrown from the car during the pursuit. The officers, who
searched the premises with spotlights, did not find any contraband.
      Officer Jones returned to the scene at approximately 2:30 p.m. with
another officer to search for contraband in the daylight and for a set of keys that
he had lost during his last search of the premises. This time, a resident who
lived on the street approached Officer Jones. The resident told Officer Jones
that he found a shiny pistol at the end of his driveway just prior to the officers’
arrival. The resident had just returned from a hunting trip and had no idea how
long the pistol had been on his driveway or how it got there. The location where
the resident found the pistol was about a quarter of a mile from another house
on the same residential street where Faulkner lived with his mother.
Investigators identified the pistol as a Glock .40, Model 23 handgun, but did not
retrieve fingerprints from it. During the investigation, officers discovered that
the pistol had been stolen from Ed’s Pawn Shop in May 2010.
      The government indicted Faulkner on one count of being a felon in
possession of a firearm, in violation of 18 U.S.C. § 922(g)(1) and § 924(a)(2). The

                                        2
    Case: 12-60106     Document: 00512137207      Page: 3   Date Filed: 02/06/2013

                                  No. 12-60106

indictment specifically alleged that Faulkner “knowingly possessed a firearm”
“[o]n or about January 1, 2011.” The district court denied Faulkner’s pre-trial
motion, and renewed motion at trial, for dismissal of his charge for lack of
jurisdiction. The district court also denied Faulkner’s motion to dismiss his
charge under Rule 29 of the Federal Rules of Criminal Procedure.
      The parties presented the following evidence at the two-day trial: Officer
Jones testified to details of the pursuit, including: (1) he saw Faulkner’s vehicle
speed up and slow down and, as a result, thought that Faulkner might have
thrown something from the vehicle; and (2) when he returned to the residential,
dead-end street at midnight to search for any thrown contraband, it was difficult
to see in the dark—even with spotlights.
      The resident who found the weapon on his driveway testified that he
noticed the Glock .40 as soon as he pulled into his driveway after returning home
from his hunting trip with his wife on January 2, 2011. The resident did not
remember the exact date, but stated that he went on the hunting trip “close to
the new years.” He also did not know how the pistol ended up on his driveway.
      Special Agent Tim Boles (“Agent Boles”) with the Bureau of Alcohol,
Tobacco, Firearms and Explosives (“ATF”) testified that he investigated the
burglary of sixteen firearms from Ed’s Pawn Shop in May 2010. Agent Boles
recounted questioning Faulkner, who was then in custody, after the Glock .40 in
question had been traced to Ed’s Pawn Shop.          According to Agent Boles,
Faulkner described the following events that involved the specific Glock .40 that
officers retrieved from the driveway: In July or August 2010, Faulkner entered
a car with a male (“Dale”). In the car, Dale asked Faulkner if he wanted to
purchase any firearms. Faulkner told him that he did not have money, but
would look at them. Dale then drove Faulkner to Ed’s Pawn Shop, where they
met another male named Jason in the parking lot. Jason then entered Dale’s
vehicle with a bag, which contained about ten handguns. Faulkner searched in
the bag for guns. Faulkner selected a Glock .40 and a nine-millimeter pistol

                                        3
     Case: 12-60106        Document: 00512137207          Page: 4     Date Filed: 02/06/2013

                                        No. 12-60106

from the bag because he felt that they were high quality guns. Dale paid for the
guns. A few months later—in July or August 2010—Faulkner traded a quarter
of an ounce of marijuana to Dale in exchange for the Glock .40.
       Agent Boles also testified that Faulkner wrote and signed a statement
with those details, which Agent Boles asserted had to do with the specific
Glock .40 found that the officers retrieved. Proceeding pro se,1 Faulkner
challenged on cross-examination that he admitted during questioning that the
Glock .40 at issue was the same Glock .40 discussed in the written statement.
Agent Boles acknowledged that the written statement itself did not state that
Faulkner admitted to possessing the same gun that officers retrieved after the
January 1, 2011, pursuit. On redirect, Agent Boles maintained that both he and
Faulkner understood at the time of questioning that the interview was about the
specific Glock .40 that officers retrieved after the pursuit.
       The jury returned a guilty verdict. The district court sentenced Faulkner
to thirty-four months of imprisonment. Faulkner timely appealed.
                                               II.
       On appeal, Faulkner challenges the sufficiency of the evidence in support
of his conviction for being a felon in possession of a firearm.2 Faulkner preserved
his objection to the sufficiency of the evidence by moving for a judgment of
acquittal at the end of the government’s case-in-chief and by renewing the
motion at the close of all the evidence. We review the district court’s denial of


       1
          Approximately three weeks before trial, Faulkner moved to proceed to trial pro se.
Soon after, the district court held a hearing to determine Faulkner’s ability to proceed to trial
pro se. Faulkner was adamant about representing himself. After concluding that Faulkner
intelligently and voluntarily waived his right to counsel, the district court granted him
permission to proceed to trial pro se.
       2
         Prior to trial, Faulkner claimed that federal district courts have no jurisdiction over
him because he is a Moorish American Citizen rather than a United States citizen. The
record, however, shows that Faulkner admitted upon questioning by the district court that he
was born in Memphis, Tennessee. He was also charged with a crime that occurred in the
Northern District of Mississippi. Moreover, in briefing on appeal, the federal public defender
conceded that this jurisdiction argument had no merit and chose not to develop it.

                                               4
    Case: 12-60106     Document: 00512137207      Page: 5    Date Filed: 02/06/2013

                                  No. 12-60106

a motion for acquittal challenging the sufficiency of the evidence de novo,
viewing the evidence in the light most favorable to the jury’s verdict. United
States v. Winkler, 639 F.3d 692, 696 (5th Cir. 2011). We will uphold the jury’s
verdict if a rational trier of fact could conclude that “the elements of the offense
were established beyond a reasonable doubt, viewing the evidence in the light
most favorable to the verdict and drawing all reasonable inferences from the
evidence to support the verdict.” United States v. Percel, 553 F.3d 903, 910 (5th
Cir. 2008) (internal punctuation marks and citation omitted). In reviewing the
sufficiency of the evidence, we do “not weigh evidence or assess the credibility
of witnesses, and the jury is free to choose among reasonable constructions of the
evidence.” United States v. Ramos–Cardenas, 524 F.3d 600, 605 (5th Cir. 2008).
      To convict a defendant of the offense of felon in possession of a firearm, the
government must prove beyond a reasonable doubt that: (1) the defendant was
convicted previously of a crime punishable by imprisonment for a term exceeding
one year, (2) the defendant possessed a firearm, and (3) the firearm traveled in
or affected interstate commerce. See § 922(g)(1); United States v. Broadnax, 601
F.3d 336, 341 (5th Cir. 2010). Whether Faulkner possessed the firearm is the
only element in dispute.
      Viewing the controverted testimony about Faulkner’s confession, in
combination with the other circumstantial evidence described above, in the light
most favorable to the jury’s verdict, we conclude that the evidence was sufficient
for a rational trier of fact to conclude that the possession element was satisfied
beyond a reasonable doubt. Percel, 553 F.3d at 910. Although Faulkner
disputed at trial that he confessed to possessing the Glock .40 in question, the
jury was free to believe Agent Boles instead. Ramos–Cardenas, 524 F.3d at 605.
                                        III.
      For the foregoing reasons, Faulkner’s conviction and sentence are
AFFIRMED.



                                         5